Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
Applicant argues that Sutay in view of Brendel fails to teach or suggest an EMI feedthrough filter terminal assembly comprising at least one conductive terminal pin wherein the at least one conductive terminal pin is made of a single solid material comprising one or more metals, one or more alloys, or a combination thereof.
A) The examiner interprets the “core” portion of Sutay as the terminal pin.  The pin is made of a single solid material [0023]-[0024] and a coating is applied to the terminal pin in order to improve solderability.   
JP H076932 discloses a protective metal coating on a single solid material terminal pin (abstract)

B) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the at least one conductive terminal pin extends through and directly contacts the laminated insulative layer (examiner’s emphasis)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claims 1-11, 13-19 are objected to because of the following informalities:  
Claim 1, lines 16-17, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.
Claim 1, lines 18-19, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.
Claim 1, line 22, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.  
Claim 18, lines 14-15, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.  
Claim 18, line 17, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.  
  Claim 19, lines 16-17, replace “the conductive terminal pin” with –the at least one conductive terminal pin--.  
--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutay et al. (US 2011/0303458) in view of Brendel et al. (US 2003/0213605).
Regarding claim 1, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface (44 – [0034]) conductively coupling the plurality of first electrode layers (38), and
a second termination surface (48) conductively coupling the plurality of second electrode layers (40),
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),
at least one conductive terminal pin (16B) extending through the passageway in conductive relation with the plurality of first electrode layers (38), wherein the at least one conductive terminal pin (16B) is made of a single solid material comprising one or more metals, one or more alloys, or a combination thereof [0023]-[0024],
an insulator (28) fixed to the feedthrough ferrule (18) for conductively isolating the at least one conductive terminal pin (16B) from the feedthrough ferrule (18), and 
a hermetically sealing material (34) between the insulator (20) and the conductive pin (16B) through a passageway of the insulator wherein the hermetically sealing material extends at least 50 % of the thickness through the insulator (20 –see fig. 2). 

Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), wherein a conductive terminal pin (316) extends through and contacts the laminated insulative layer (324).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that a laminated insulative layer is between the insulator and the feedthrough filter capacitor;  wherein the at least one conductive terminal pin extends through and contacts the laminated insulative layer, since such a modification would form a feedthrough capacitor assembly where the feedthrough capacitor and insulator secured together using an insulating material, wherein insulating layer has high heat and thermal stress resistance [0122]. 
Regarding claim 2, Brendel et al. disclose the laminated insulative layer includes a polyimide layer [0122].
Regarding claim 3, Brendel et al. disclose the laminated insulative layer includes a top layer (Ablestick 5500 - thermalsetting adhesive), a middle layer (Ablestick 5500 - polyimide tape (carrier)), and a bottom layer (Ablestick 5500 - thermalsetting adhesive) opposite the top layer, wherein the middle layer comprises a polyimide layer [0122].
Regarding claim 4, Brendel et al. disclose the top layer (thermalsetting adhesive) and the bottom layer (thermalsetting adhesive) comprise adhesive layers (Ablestick 5500 - [0122]).
Regarding claim 7, Sutay et al. disclose the second termination surface (48) is conductively coupled to the feedthrough ferrule (18) via a conductive adhesive (42 -[0034]).
Sutay et al. disclose the claimed invention except for the conductive adhesive is a polyimide. 
Brendel et al. disclose a feedthrough capacitor assembly, wherein a second termination surface (314) is conductively coupled to a feedthrough ferrule (318) via a conductive polyimide (332- [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that the conductive adhesive is formed from a conductive polyimide, since conductive adhesive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Sutay et al. disclose the claimed invention except for the first termination surface comprise a conductive polyimide. 
Brendel et al. disclose the first termination surface (344, 844  - [0138]) comprises a conductive polyimide.
In re Leshin, 125 USPQ 416.
Regarding claim 9, Sutay et al. disclose a hermetically sealing material (34-extends completely through a passageway through the insulator (328).
Regarding claim 10, Sutay et al. disclose a hermetically sealing material (34 - [0019]) between the insulator (20) and the feedthrough ferrule (18).
Regarding claim 11, Sutay et al. disclose the hermetically sealing material is a gold brazing material [0021].
Regarding claim 13, Sutay et al. disclose the hermetically sealing material (34)  comprises gold brazing [0019].
Regarding claim 14, Sutay et al. disclose the assembly includes four conductive terminal pins (16 – fig. 1).
	Regarding claim 15, Sutay et al. disclose the claimed invention except for the assembly includes a RF pin.
Brendel et al. disclose the assembly includes a RF pin (316).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the assembly of Sutay et al. to include a RF 
Regarding claim 16, the modified Sutay et al. disclose the conductive polyimide (42) directly contacts the feedthough ferrule (18).
	Regarding claim 17, the modified Sutay et al. disclose the laminated insulative layer (448) is only provided between the insulator (28) and the feedthrough filter capacitor (36).
Regarding claim 19, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface conductively coupling the plurality of first electrode layers (38), and a second termination surface (48) conductively coupling the plurality of second electrode layers,
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),
at least one conductive terminal pin (16B) extending through the first passageway in conductive relation with the plurality of first electrode layers (38) wherein the at least one conductive terminal pin (16B) is made of a single solid material comprising one or more metals, one or more alloys, or a combination thereof [0023]-[0024],
an insulator (20) fixed to the feedthrough ferrule for conductively isolating the at least one conductive terminal pin (16B) from the feedthrough ferrule (18),

Sutay et al. disclose the claimed invention except for a laminated insulative layer between the insulator and the feedthrough filter capacitor.
Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), wherein a conductive terminal pin (316) extends through and contacts the laminated insulative layer (324).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that a laminated insulative layer is between the insulator and the feedthrough filter capacitor;  wherein the at least one conductive terminal pin extends through and contacts the laminated insulative layer, since such a modification would form a feedthrough capacitor assembly where the feedthrough capacitor and insulator secured together using an insulating material, wherein insulating layer has high heat and thermal stress resistance [0122].

	Allowable Subject Matter
Claim 18 is allowed.

s 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848